Order, Supreme Court, New York County (Karen S. Smith, J), entered November 15, 2007, which granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The infant plaintiff allegedly was injured while climbing an *432eight-foot fence around a public playground when he slipped and got caught on one of the six-inch spikes at the top. Through plaintiffs’ testimony and photographs of the fence, defendants established prima facie that the fence was in a reasonably safe condition and that the spikes were open and obvious (see Koppel v Hebrew Academy of Five Towns, 191 AD2d 415 [1993], lv denied 82 NY2d 652 [1993]). In opposition, plaintiffs failed to raise an issue of fact as to these issues or the negligent design or construction of the fence (see id.).
We have considered plaintiffs’ remaining contentions and find them unavailing. Concur—Andrias, J.P., Friedman, McGuire and Moskowitz, JJ.